                        Case 7:20-cv-06604-PMH Document 13 Filed 12/07/20 Page 1 of 8
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                               REPORT ON THE
                   U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION                G APPEAL
DOCKET NO.                          DATE FILED
                                                                              United States District Court - Southern District of New York
    1:20-cv-06604                              8/18/2020
PLAINTIFF                                                                             DEFENDANT

                                                                                       JOHN DOE subscriber assigned IP address
    STRIKE 3 HOLDINGS, LLC
                                                                                       100.37.133.120


       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                  SEE ATTACHED

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order             G Judgment                                    G Yes        G No                                        12/4/2020


CLERK                                                            (BY) DEPUTY CLERK                                            DATE

            s/Ruby J. Krajick                                                 s/K.Mango                                               12/7/2020

                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
                                   Case 7:20-cv-06604-PMH Document 13 Filed 12/07/20 Page 2 of 8

                                                         Exhibit A to the Complaint
Location: Port Chester, NY                                                                          IP Address: 100.37.133.120
Total Works Infringed: 36                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            07/06/2020   Blacked      07/04/2020     07/20/2020   PA0002248966
          C695EDFA34BDA5089F0EC37C361E56A8C5CF5878                              14:18:05
          File Hash:
          DFB96246FAF43B88B6AA8D9ECE6BD4CF7DB5EFB3E416CA5A9C08219EDCA0C24B
 2        Info Hash:                                                            06/22/2020   Blacked      06/20/2020     07/17/2020   PA0002248594
          CD4A9FC390088E589AF0B4D5296E65EA92F8467D                              14:18:31
          File Hash:
          165E8220252E08B6E41C3A3D66BE71D78F87504E3C1566BEB22BEDAE4E139A31
 3        Info Hash:                                                            05/04/2020   Blacked      05/04/2020     05/19/2020   PA0002241475
          11575B869DE3A034D920FFDFADEB055C540A076F                              19:16:37     Raw
          File Hash:
          9769506A26BB7AB24ADA6E8FF52442E3358BCEA9CC9F82DD85B901079B2C4AC6
 4        Info Hash:                                                            05/01/2020   Vixen        05/01/2020     05/19/2020   PA0002241473
          119AF0FE0D600A691A6BE72E8E70780F0211AD6F                              21:45:28
          File Hash:
          DEF2A0F290E45AF5B8763396AFF59078D56742F92C671B88355E180BA3E645EA
 5        Info Hash:                                                            02/10/2020   Tushy        02/10/2020     03/15/2020   PA0002240548
          D34AC7BBEFC98228D9B0B81EE0DC3E307391FE19                              22:44:44
          File Hash:
          9186FE7C5262EE2F37AEE2AC736662CC1382F073980E77808498DA3095CDAAD3
 6        Info Hash:                                                            01/28/2020   Blacked      08/23/2019     09/11/2019   PA0002199989
          11BE292AF7B6E97B5F5DF01D28694305D92417DA                              21:26:52
          File Hash:
          6D2F0AF16950FAA5B78A689DAD0DC66362AEFB1D9655E752A283DD0AEBAED0EF
 7        Info Hash:                                                            01/28/2020   Vixen        10/06/2019     10/21/2019   PA0002207778
          9E5DDD510945C8DD46FF3E459522F0292D605EE0                              20:44:03
          File Hash:
          27ACBEAFD3C064094A693AFC0818310C36EDABEFCD4508C74040DFC08488C1D6
 8        Info Hash:                                                            01/27/2020   Blacked      01/27/2020     03/15/2020   PA0002240550
          B2A0ED65FF4957BEEE2640BEB71398509EC2B4A7                              23:32:12     Raw
          File Hash:
          4D5114E4D11A3B7FB2957BAC4D247344E80E60BE4EC77AE7D0A77CBDF33A59E2
                                Case 7:20-cv-06604-PMH Document 13 Filed 12/07/20 Page 3 of 8

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         01/25/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       A8F89195C84549E7FB39FBDB8720C479AD022662                           21:14:47
       File Hash:
       F8CE8E0DB0EAB65F9B5BC1D3EEAF22F89AE169435419C66E28A8E19AED15A875
10     Info Hash:                                                         01/13/2020   Tushy     07/25/2018   09/05/2018   PA0002134601
       B96BCDF4558FFA95A926B8F0957D4832CB123808                           02:52:49
       File Hash:
       C358AB3FFACF26D8E4A32B5DB6946845E742B47D7CB8E99262F2633056E9268C
11     Info Hash:                                                         01/13/2020   Blacked   12/31/2018   01/22/2019   PA0002147686
       C9F33CBBA97AD447098DDEBA78E24020D3938C10                           02:52:47
       File Hash:
       D251B62A82C8F59D740F9B3CB21B829B90D45CBE01F3BA6BF71F5438F3270448
12     Info Hash:                                                         01/13/2020   Vixen     12/20/2018   01/22/2019   PA0002147683
       315D6998E997E35BA990750436DC4FCC9A8D1E5D                           02:52:47
       File Hash:
       0E37654E33ECDB734A7E5DB1FB6D985CE23524DD2A4333ACCB36D2C304E80345
13     Info Hash:                                                         01/13/2020   Blacked   01/17/2019   02/22/2019   PA0002155141
       8B2548496AD120D1FD096380F223C0C37D42B2B1                           02:52:47     Raw
       File Hash:
       15378B1ED6FF670EAA1B7274A3B267545E367F430B33CC0B0AAD9F32DA30C7A7
14     Info Hash:                                                         01/07/2020   Tushy     01/06/2020   02/03/2020   PA0002236202
       5516C3DB21F565831FCC449496722F7D2EEF5D58                           18:32:49
       File Hash:
       BDA9BA99487F613A5ECBE5565801CC20786162CEA85527894D1E3094D7BBE315
15     Info Hash:                                                         12/28/2019   Vixen     01/24/2018   03/02/2018   PA0002104759
       5A8BC94EE6DAF663693A4425805DA4185720FBF4                           00:55:22
       File Hash:
       DCA9008E159239B44ED229D021F7176DC5866A114C36F038FA6D99DA91D2F501
16     Info Hash:                                                         12/23/2019   Vixen     03/30/2019   04/29/2019   PA0002169943
       FB672E815A9FEA2A5E75AB12CF8D0C070F88F203                           22:30:01
       File Hash:
       4533A2D00026774EA08D15C910F8939DF7CFE778FCC019BE146C06FF19256D85
17     Info Hash:                                                         12/23/2019   Blacked   12/11/2018   01/22/2019   PA0002147907
       118EB86B2CCCBB2C282856AC27FF2515ADB8D284                           21:29:40
       File Hash:
       A319BE235C2DE4351DBC9EAE8A2DDC8BBD4B23E031D8A4B0A020E2DE1CAF84C1
                                Case 7:20-cv-06604-PMH Document 13 Filed 12/07/20 Page 4 of 8

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         12/23/2019   Vixen     08/22/2019   09/17/2019   PA0002216215
       A323CE426DF8477D9E081137B6455177AD8A5250                           21:22:12
       File Hash:
       1AB2725B8ADE18D027E1DDFB402C129AC6926A2368BDB27144E697901F8EB646
19     Info Hash:                                                         12/23/2019   Blacked   12/20/2018   01/22/2019   PA0002147906
       62906BB416FDB39E6D89567E554265F4675FA366                           21:22:11     Raw
       File Hash:
       90DD728A354B4FFB49F4157353ECE404EDE763B700E584722F9CAD312D6BCCF7
20     Info Hash:                                                         12/23/2019   Vixen     05/09/2019   06/03/2019   PA0002178768
       F9B1C1D66AED353AE45C3DB37B2DCEA70E3E7649                           21:22:07
       File Hash:
       55B79140DAC0943B0950CCB4FDA2EEBA6CF3EAE421B990BA2CA97A24DD3E3490
21     Info Hash:                                                         12/22/2019   Vixen     01/14/2019   02/02/2019   PA0002155387
       5388E2AF6BA053552505447FD1595996482FCA4F                           22:11:25
       File Hash:
       C4EDA32CE636035DA04104E6A719A7FD6E92E96C7156530628C7A8A823FF1F00
22     Info Hash:                                                         12/16/2019   Blacked   11/13/2019   11/27/2019   PA0002213997
       CB3E0990402330F8BB53F646F8F4442823D49B2D                           23:49:55     Raw
       File Hash:
       47DBB7C708EA487E8F95EB89FBDC0596204EADDC029D9BCD1FD57B8E9FF2552E
23     Info Hash:                                                         12/16/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       394C61DBB1F7AE37235312328E8EA8D997C00B8D                           22:04:58
       File Hash:
       353FEF6A78480786CB531A4AFC7F59D196EC18C5E430A53E37FAE917F3E9EE3C
24     Info Hash:                                                         12/15/2019   Blacked   11/16/2019   12/03/2019   PA0002232049
       0C3DE4F2C051D172C64E1806FF1443E927D83769                           18:56:46
       File Hash:
       E2C7F4AA2C72DC7A352817F7CE175170EF8AB2A69D96A7CA1F3F3F8768E8A3B4
25     Info Hash:                                                         12/15/2019   Tushy     11/17/2019   11/27/2019   PA0002213996
       DF34CC6992211EE8A95AB83B591717F6865A3446                           18:35:48
       File Hash:
       3C35E347672A754E6CB420CA24AC0CB4D28D63917E6BB0496915BB78C27B11C9
26     Info Hash:                                                         12/15/2019   Blacked   11/18/2019   12/09/2019   PA0002216261
       0E88A66CCAB0C708774C78CAEFEBEC4EEDBEACCF                           18:16:42     Raw
       File Hash:
       607A12C013F9B75E0B48C01A9B1D64908F15FDDEAE6F90A85FEAC18574F98C88
                                Case 7:20-cv-06604-PMH Document 13 Filed 12/07/20 Page 5 of 8

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         12/15/2019   Blacked   11/11/2019   11/27/2019   PA0002213994
       1966DD7D52A5FA98961A28CB9CAFB81EEBDBFD2A                           18:04:33
       File Hash:
       45C2649F6F7F08AA46A93D1D5086BDF7702AA909526AE3D7D7984F1654F6F0C6
28     Info Hash:                                                         12/15/2019   Tushy     11/27/2019   01/03/2020   PA0002233434
       00E76680265AA6145E5104F972BDED865E564648                           14:24:56
       File Hash:
       01FF5F2733F0DB3E3E99DAA974FA4AE1DB23077BB9312F2E37DBABAC7B08D1D4
29     Info Hash:                                                         12/09/2019   Vixen     09/26/2019   10/01/2019   PA0002217354
       B6F5BDCA722BCAC4EAB1561FCDE83A4AC08FFB8E                           10:53:17
       File Hash:
       5F012319ADF87B5C2017760F4724BC017094185E636CE8EC7E07A722713C1EF8
30     Info Hash:                                                         12/09/2019   Vixen     07/08/2019   09/10/2019   PA0002199411
       A0EE50D507F02440753CEBA380F2629D20169CDA                           06:44:04
       File Hash:
       F264BD15413CDC3467CCB219510F621A242B0AF734D9F7773768ACD6E62A5209
31     Info Hash:                                                         12/09/2019   Vixen     09/16/2019   10/01/2019   PA0002217346
       CD3EF1BF5222E0E5E7A30BAE0B52B69B96099124                           05:07:33
       File Hash:
       E02D3BFD9D95E78D21029FDCF8B841B3E4CFCAED0128FB308C8B54100E8F3C25
32     Info Hash:                                                         12/08/2019   Vixen     09/11/2019   09/25/2019   PA0002203160
       103C104845EA92DF434870AF32157ADF8776A105                           23:18:56
       File Hash:
       9B8A219E98FA288C57CCF76D04BC85851A377884ADA249E4D50065ACC4596450
33     Info Hash:                                                         12/08/2019   Vixen     07/18/2019   09/10/2019   PA0002199410
       FE706A0D53DE236096C6D3E561F68FD029D88C64                           23:18:52
       File Hash:
       381C875766CA311B44337738CE356883415E15515B861AF0B6E73AE565B27C62
34     Info Hash:                                                         12/08/2019   Vixen     11/15/2019   12/03/2019   PA0002232048
       DC30D38A95162A141FFA955504BFE982F6083265                           12:46:15
       File Hash:
       E709DB0873EC57F63BCD875EF6E75B82CC7BE6BC5FC8D58693710224BC14BDB9
35     Info Hash:                                                         12/08/2019   Vixen     11/25/2019   12/09/2019   PA0002216264
       7DC5428D1EBD837307A66BC522B52C7F3CEE7870                           12:19:38
       File Hash:
       C455654BF7784E8149B6E0152E69AACE89147C51F998F8EF2E9AC934570FCC34
                                Case 7:20-cv-06604-PMH Document 13 Filed 12/07/20 Page 6 of 8

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         12/05/2019   Blacked   08/10/2019   09/11/2019   PA0002199990
       DF073BB905FA736618C4185BB388B1C2F681BF59                           19:50:06     Raw
       File Hash:
       69DBBB44BA79EB1F36D89474160E2775F570756E5F5A3A17089B00D62E7130DA
         Case 7:20-cv-06604-PMH Document 13 Filed 12/07/20 Page 7 of 8


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 7:20-cv-06604-PMH
                       Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 100.37.133.120,

                       Defendant.


                  PLAINTIFF’S NOTICE OF SETTLEMENT AND
             VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 100.37.133.120 (“Defendant”), through

Defendant’s counsel, Robert Cashman, Esq.. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.      Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: December 4, 2020                      Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
         Case 7:20-cv-06604-PMH Document 13 Filed 12/07/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 4, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By: /s/ Jacqueline M. James__
                                                          Jacqueline M. James, Esq.




                                               2
